Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 1 of 22




           EXHIBIT B
          Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 2 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    X
BILL WISSER,                                        :
                                                    :    Docket No. 1:19-cv-1445-LGS
                                   Plaintiff,       :
                                                    :
                   - against -                      :
                                                    :
VOX MEDIA, INC.,                                    :
                                                    :
                                   Defendant.       :
                                                    X




      DEFENDANT VOX MEDIA’S RESPONSE TO PLAINTIFF BILL WISSER’S
                   FIRST SET OF INTERROGATORIES

         Defendant VOX MEDIA, INC. (“Defendant”) responds and objects to Plaintiff’s First

Set of Interrogatories as follows:

         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and Rule 33.3 of the

Local Civil Rules of the United States District Court for the Southern District of New York,

Defendant VOX MEDIA, INC. (“Vox Media” or “Defendant”), by and through its undersigned

attorneys, Davis Wright Tremaine LLP, hereby responds and objects to Plaintiff BILL

WISSER’s (“Wisser” or “Plaintiff”) First Set of Interrogatories (the “Interrogatories”) as

follows.

                                         RESERVATION OF RIGHTS

         In responding to the Interrogatories, Vox Media does not waive or intend to waive the

attorney-client, work product, or any other privilege or immunity that otherwise would entitle it to

refuse to produce the information or documents it provides, agrees herein to provide, or makes

available for inspection and copying or to object to the use of such information or documents for

any purpose, nor does Vox Media waive or intend to waive such privileges with respect to

subsequent interrogatories or any other form of discovery. Nor, in so responding, does Vox Media

4833-6911-9125v.1 0099704-000020
4833-6911-9125v.4 0099704-000020
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 3 of 22



concede the admissibility, relevance, or materiality to this action of the information or documents

it provides, agrees to provide, or makes available for inspection and copying. Rather, Vox Media

provides, agrees to provide, or makes available for inspection and copying, such information or

documents solely to avoid unnecessary discovery disputes and to expedite the pretrial preparation

of this action without undue inconvenience to the parties or the Court.

        Moreover, Vox Media has not yet completed its investigation of the facts relating to this

action, has not yet completed its own discovery in this action, and has not begun preparation for

trial. Therefore, such responses are subject to change, and additional documents and information

may be produced as Vox Media acquires additional information and completes its review and

analysis of information and documents obtained and to be obtained. To the extent Vox Media

obtains additional discoverable information or documents as a result of such investigation, it will

comply with obligations, if any, to supplement these responses. Therefore, the following answers

are given without prejudice to Vox Media’s right to provide, at or before the time of trial,

subsequently discovered evidence, or evidence relating to proof of facts later discovered to be

material, including evidence produced at trial by Vox Media or its witnesses. Vox Media’s

answers must be construed as given on the basis of its present knowledge.

                                    GENERAL OBJECTIONS

        The following general objections are incorporated in and made part of each specific

response to the Interrogatories as if fully set forth therein:

        1.      Vox Media objects to the Interrogatories to the extent they or the Definitions or

Instructions contained therein seek to impose obligations beyond the scope permitted by the

Federal Rules of Civil Procedure (the “Federal Rules”) or the Local Civil Rules of the United




                                                   2
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 4 of 22



States District Courts for the Southern and Eastern Districts of New York (the “Local Civil

Rules”).

       2.      Vox Media objects to the Interrogatories to the extent that their scope exceeds the

scope of discovery permitted under the Federal Rules or Local Civil Rules, including because they

are not restricted to “seeking names of witnesses with knowledge of information relevant to the

subject matter of the action, the computation of each category of damage alleged, and the existence,

custodian, location and general description of relevant documents . . . .” Local Civil Rule 33.3.

       3.      Vox Media objects to the Interrogatories to the extent that they seek information

that is privileged under law, whether under the attorney-client privilege, as attorney work product,

under the common interest privilege, as material prepared in anticipation of litigation or trial, under

the joint defense privilege, or under any other legally cognizable privilege.

       4.      In responding to these Interrogatories, Vox Media does not waive, and expressly

reserves, all objections as to competency, relevance, materiality, and admissibility of the responses

or subject matter thereof.

       5.      Vox Media objects to the definition of “records” as overbroad, vague, and

ambiguous.

       6.      Vox Media reserves the right to correct, amend, modify, or supplement these

responses from time to time and at any time in the future, as warranted by the circumstances.

                         SPECIFIC RESPONSES AND OBJECTIONS

INTERROGATORY NO. 1:

       Identify all uses of the Photograph by defendant and its affiliates, subsidiaries, and parent

companies.




                                                  3
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 5 of 22



RESPONSE TO INTERROGATORY NO. 1:

        Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 2, 3,

and 17 of Plaintiff’s First Request for Production of Documents. Vox Media further objects to the

term “uses” as vague and ambiguous. Vox Media further objects to this Interrogatory as overbroad

to the extent that it seeks information about entities that are not parties to this case.

INTERROGATORY NO. 2:

        Identify any Website and URLs from where defendant obtained the Photograph.

RESPONSE TO INTERROGATORY NO. 2:

        Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 1, 2,

and 17 of Plaintiff’s First Request for Production of Documents

INTERROGATORY NO. 3:

        Identify all persons from whom defendant obtained the Photograph.

RESPONSE TO INTERROGATORY NO. 3:

        Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 1, 2,

and 17 of Plaintiff’s First Request for Production of Documents, as well as Interrogatory No. 2,

above. Vox Media objects to the term “persons” as vague and ambiguous in the context.




                                                   4
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 6 of 22



       Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following individuals and/or entities as having relevant information responsive to

this Interrogatory:

       Olee Fowler, who can be reached via Davis Wright Tremaine LLP.

INTERROGATORY NO. 4:

       Identify all places of where defendant got the idea to use the Photograph.

RESPONSE TO INTERROGATORY NO. 4:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 1, 2, 3,

16, and 17 of Plaintiff’s First Request for Production of Documents. Vox Media further objects

to this Interrogatory to the extent that it is not relevant to any party’s claim or defense and on the

grounds that its use of the phrases “all places” and “got the idea” is vague and ambiguous.

INTERROGATORY NO. 5:

       Identify all persons who found, decided to use, and/or edited the Photograph.

RESPONSE TO INTERROGATORY NO. 5:

       Vox Media objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request Nos. 1, 2, 4, 16, and 17 of Plaintiff’s First Request for Production of

Documents, as well as Interrogatory No. 2 and 3, above. Vox Media further objects to this

Interrogatory to the extent that it is not relevant to any party’s claim or defense as Vox Media did

not edit the Photograph and the Complaint does not allege that Vox Media edited the Photograph.

Vox Media further objects to this Interrogatory on the grounds that it is overbroad in seeking the




                                                  5
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 7 of 22



names of “all persons.” Instead, Vox Media will only provide the names of Vox Media’s

employees or agents that are sufficient to testify about the requested information.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following individuals at Vox Media as having relevant information responsive to this

Interrogatory:

       Olee Fowler, who can be reached via Davis Wright Tremaine LLP.

INTERROGATORY NO. 6:

       Identify all persons with knowledge or information concerning the posting, display and

publication of the Photograph.

RESPONSE TO INTERROGATORY NO. 6:

       Vox Media objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request Nos. 1, 2, 4, 16, and 17 of Plaintiff’s First Request for Production of

Documents, as well as Interrogatory No. 2, 3, and 5, above. Vox Media further objects to this

Interrogatory on the grounds that it is overbroad in seeking the names of “all persons.” Instead,

Vox Media will only provide the names of Vox Media’s employees or agents that are sufficient to

testify about the requested information.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following individuals as having relevant information responsive to this Interrogatory:

       Olee Fowler, who can be reached via Davis Wright Tremaine LLP.

INTERROGATORY NO. 7:

       Identify the method or process through which any of defendant’s employees or agents

decided to use the Photograph on the Website.




                                                 6
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 8 of 22



RESPONSE TO INTERROGATORY NO. 7:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules, and to the extent that it seeks

information that is protected by the attorney-client privilege, the work-product privilege, or any

other applicable privilege. Vox Media further objects to this Interrogatory on the grounds that it

is duplicative of and/or encompassed by Request Nos. 1, 2, 4, 16, and 17 of Plaintiff’s First Request

for Production of Documents, as well as Interrogatory No. 2, 3, 5, and 6, above.

INTERROGATORY NO. 8:

       Identify all defendant’s employees or agents who have knowledge or information

concerning the revenues, sales and profits earned or received from the Website.

RESPONSE TO INTERROGATORY NO. 8:

       Vox Media objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request Nos. 14, 19, 20, 21, 22, 23, and 24, of Plaintiff’s First Request for

Production of Documents. Vox Media further objects to this Interrogatory on the grounds that it

is not relevant to any party’s claim or defense or proportional to the needs of the case, given the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and the burden or expense of this Interrogatory compared with its likely benefit. Vox

Media further objects to this Interrogatory on the grounds that it is overbroad, vague, unduly

burdensome, harassing, and oppressive. Vox Media further objects to this Interrogatory on the

grounds that it is overbroad in seeking the names of “all defendant’s employees or agents.”

       Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following individuals as having relevant information responsive to this Interrogatory:




                                                 7
        Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 9 of 22



       Samantha Mason, as the F.R.C.P. 30(b)(6) witness for Vox Media, who can be reached

via Davis Wright Tremaine LLP.

INTERROGATORY NO. 9:

       Identify all defendant’s employees or agents who have knowledge or information

concerning the revenues, sales and profits earned or received from the Website.

RESPONSE TO INTERROGATORY NO. 9:

       Vox Media objects to this Interrogatory as duplicative of Interrogatory No. 8, and refers

Plaintiff to the answer and objections to that Interrogatory, above.

INTERROGATORY NO. 10:

       Identify all persons with knowledge or information about defendant’s procedures for

licensing photographic content.

RESPONSE TO INTERROGATORY NO. 10:

       Vox Media objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request Nos. 2, 3, 10, 11, 13, and 42 of Plaintiff’s First Request for Production

of Documents. Vox Media further objects to this Interrogatory on the grounds that it is overbroad

in seeking the names of “all persons.” Instead, Vox Media will only provide the names of Vox

Media’s employees or agents that are sufficient to testify about the requested information.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following individuals as having relevant information responsive to this Interrogatory:

       Samantha Mason, as the F.R.C.P. 30(b)(6) witness for Vox Media, who can be reached

via Davis Wright Tremaine LLP.




                                                 8
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 10 of 22



INTERROGATORY NO. 11:

       Identify all persons with knowledge or information about defendant’s attempts to secure

the rights to the Photograph prior to their publication on the Website.

RESPONSE TO INTERROGATORY NO. 11:

       Vox Media objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request Nos. 8, 9, 10, 11, 12, 17, and 27 of Plaintiff’s First Request for Production

of Documents. Vox Media further objects to this Interrogatory to the extent that it seeks

information that is protected by the attorney-client privilege, the work-product privilege, or any

other applicable privilege. Vox Media further objects to this Interrogatory on the grounds that it

is overbroad in seeking the names of “all persons.” Instead, Vox Media will only provide the

names of Vox Media’s employees or agents that are sufficient to testify about the requested

information.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following individuals and/or entities as having relevant information responsive to

this Interrogatory:

       Olee Fowler, who can be reached via Davis Wright Tremaine LLP.

INTERROGATORY NO. 12:

       Identify the author(s) of the Website in which the Photograph appeared.

RESPONSE TO INTERROGATORY NO. 12:

       Vox Media objects to this Interrogatory on the grounds that it is unintelligible as phrased.

Vox Media further objects to this Interrogatory because the phrase “author(s) of the Website” is

vague and ambiguous.




                                                 9
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 11 of 22



INTERROGATORY NO. 13:

        Identify the editor(s) of the Website in which the Photograph appeared.

RESPONSE TO INTERROGATORY NO. 13:

        Vox Media objects to this Interrogatory on the grounds that the identities of editors that

had no involvement with the procurement of the photograph attached as Exhibit A to the Complaint

(the “Photograph”) or their use are wholly irrelevant to the subject matter of this action, as Vox

Media’s editorial process for the article referred to in paragraph 10 of the Complaint (the “Article”)

is not at issue. Vox Media further objects to this Interrogatory on the grounds that any editor of

the text of the Article, who did not edit or otherwise select the Photograph, is not relevant to any

party’s claim or defense or proportional to the needs of the case, given the importance of the issues

at stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and the burden or

expense of this Interrogatory compared with its likely benefit. Vox Media further objects to this

Interrogatory because the phrase “editor(s) of the Website” is vague and ambiguous.

        Subject to and without waiving the foregoing general or specific objections, Vox Media

identifies the following employee as having relevant information responsive to this Interrogatory:

        Olee Fowler, who can be reached via Davis Wright Tremaine LLP.

INTERROGATORY NO. 14:

        Identify the journalist(s) of the Website in which the Photograph appeared.

RESPONSE TO INTERROGATORY NO. 14:

        Vox Media objects to this Interrogatory on the grounds that it is unintelligible as phrased.

Vox Media further objects to this Interrogatory on the grounds that the identity of the “journalist(s)

of the Website” is wholly irrelevant to the subject matter of this action, as any “journalists”




                                                  10
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 12 of 22



involved in the publication of the Article had no involvement with the procurement of the

Photograph or its use. Vox Media further objects to this Interrogatory because the phrase

“journalist(s) of the Website” is vague and ambiguous.

INTERROGATORY NO. 15:

       Identify all persons with supervisory control over the editorial process concerning the

Website.

RESPONSE TO INTERROGATORY NO. 15:

       Vox Media objects to the Interrogatory on the grounds that it is unintelligible as phrased.

Vox Media objects to this Interrogatory on the ground that it is overbroad and calls for information

wholly irrelevant to the subject matter of this action, as Vox Media’s editorial process for the

Article is not at issue. Vox Media further objects to this Interrogatory because the phrase

“supervisory control over the editorial process concerning the Website” is vague and ambiguous.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

refers Plaintiff to the answers to Interrogatory Nos. 7 and 13, above.

INTERROGATORY NO. 16:

       Identify any procedures or practices defendant used for securing licenses to photographic

content.

RESPONSE TO INTERROGATORY NO. 16:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 8, 9, 10,

11, 12, 17, and 27 of Plaintiff’s First Request for Production of Documents, and Interrogatory No.

13, above. Vox Media further objects to this Interrogatory to the extent that it seeks information




                                                11
          Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 13 of 22



that is protected by the attorney-client privilege, the work-product privilege, or any other

applicable privilege.

INTERROGATORY NO. 17:

          State the revenue and profits earned or received from the Website as a result of

defendant’s publication of the Website.

RESPONSE TO INTERROGATORY NO. 17:

          Vox Media objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request Nos. 14, 19, 20, 21, 22, 23, and 24, of Plaintiff’s First Request for

Production of Documents, and Interrogatory No. 8, above.

INTERROGATORY NO. 18:

          State the revenue and profits earned and received from the

RESPONSE TO INTERROGATORY NO. 18:

          Vox Media objects to this Interrogatory on the grounds that it is unintelligible as phrased

and incomplete.

INTERROGATORY NO. 19:

          State the revenue and profits earned or received from the Website during the Time

Period.

RESPONSE TO INTERROGATORY NO. 19:

          Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 14, 19,

20, 21, 22, 23, and 24 of Plaintiff’s First Request for Production of Documents.




                                                  12
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 14 of 22



       Subject to and without waiving the foregoing general or specific objections, Vox Media

refers Plaintiff to the answers to Interrogatory Nos. 8 and 17, above.

INTERROGATORY NO. 20:

       State the number of web hits or clicks generated by the Website.

RESPONSE TO INTERROGATORY NO. 20:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is duplicative of and/or encompassed by Request Nos. 25 and

26 of Plaintiff’s First Request for Production of Documents. Vox Media further objects to this

Interrogatory on the grounds that it is vague. Vox Media further objects to this Interrogatory on

the grounds that it seeks confidential commercial, customer, and/or proprietary information.

INTERROGATORY NO. 21:

       State the overall number of visitors to the Website during the Time Period.

RESPONSE TO INTERROGATORY NO. 21:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is not relevant to any party’s claim or defense or proportional

to the needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and the burden or expense of this Interrogatory

compared with its likely benefit. Vox Media further objects to this Interrogatory on the grounds

that it is duplicative of and/or encompassed by Request Nos. 25 and 26 of Plaintiff’s First Request

for Production of Documents. Vox Media further objects to this Interrogatory on the grounds that




                                                13
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 15 of 22



it is overbroad, vague, unduly burdensome, harassing, and oppressive. Vox Media further objects

to this Interrogatory on the grounds that it seeks confidential commercial, customer, and/or

proprietary information.

INTERROGATORY NO. 22:

       State defendant’s estimated net worth for the year ending 2018.

RESPONSE TO INTERROGATORY NO. 22:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is not relevant to any party’s claim or defense or proportional

to the needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and the burden or expense of this Interrogatory

compared with its likely benefit. Vox Media further objects to this Interrogatory on the grounds

that it is duplicative of and/or encompassed by Request No. 19 of Plaintiff’s First Request for

Production of Documents. Vox Media further objects to this Interrogatory on the grounds that it

is overbroad, vague, unduly burdensome, harassing, and oppressive. Vox Media further objects

to this Interrogatory on the grounds that it seeks confidential commercial, customer, and/or

proprietary information.

INTERROGATORY NO. 23:

       State defendant’s estimated net worth for the year ending 2017.

RESPONSE TO INTERROGATORY NO. 23:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this




                                                14
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 16 of 22



Interrogatory on the grounds that it is not relevant to any party’s claim or defense or proportional

to the needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and the burden or expense of this Interrogatory

compared with its likely benefit, particularly because the alleged infringement occurred after 2017.

Vox Media further objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request No. 20 of Plaintiff’s First Request for Production of Documents. Vox

Media further objects to this Interrogatory on the grounds that it is overbroad, vague, unduly

burdensome, harassing, and oppressive. Vox Media further objects to this Interrogatory on the

grounds that it seeks confidential commercial, customer, and/or proprietary information.

INTERROGATORY NO. 24:

       State defendant’s estimated net worth for the year ending 2016.

RESPONSE TO INTERROGATORY NO. 24:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is not relevant to any party’s claim or defense or proportional

to the needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and the burden or expense of this Interrogatory

compared with its likely benefit, particularly because the alleged infringement occurred after 2016.

Vox Media further objects to this Interrogatory on the grounds that it is duplicative of and/or

encompassed by Request No. 21 of Plaintiff’s First Request for Production of Documents. Vox

Media further objects to this Interrogatory on the grounds that it is overbroad, vague, unduly




                                                15
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 17 of 22



burdensome, harassing, and oppressive. Vox Media further objects to this Interrogatory on the

grounds that it seeks confidential commercial, customer, and/or proprietary information.

INTERROGATORY NO. 25:

       State defendant’s gross revenues for the year ending 2018.

RESPONSE TO INTERROGATORY NO. 25:

       Vox Media objects to this Interrogatory on the grounds that it seeks to impose obligations

beyond those required by Rule 33.3 of the Local Civil Rules. Vox Media further objects to this

Interrogatory on the grounds that it is not relevant to any party’s claim or defense or proportional

to the needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and the burden or expense of this Interrogatory

compared with its likely benefit. Vox Media further objects to this Interrogatory on the grounds

that it is duplicative of and/or encompassed by Request No. 22 of Plaintiff’s First Request for

Production of Documents. Vox Media further objects to this Interrogatory on the grounds that it

is overbroad, vague, unduly burdensome, harassing, and oppressive. Vox Media further objects

to this Interrogatory on the grounds that it seeks confidential commercial, customer, and/or

proprietary information.

INTERROGATORY NO. 26:

       State defendant’s gross revenues for the year ending 2016.

RESPONSE TO INTERROGATORY NO. 26:

       Vox Media objects to this Interrogatory on the grounds that it exceeds the limit of 25

interrogatories set by Fed. R. Civ. P. 33(a)(1). Vox Media further objects to this Interrogatory on

the grounds that it seeks to impose obligations beyond those required by Rule 33.3 of the Local




                                                16
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 18 of 22



Civil Rules. Vox Media further objects to this Interrogatory on the grounds that it is not relevant

to any party’s claim or defense or proportional to the needs of the case, given the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and the

burden or expense of this Interrogatory compared with its likely benefit, particularly because the

alleged infringement occurred after 2016. Vox Media further objects to this Interrogatory on the

grounds that it is duplicative of and/or encompassed by Request No. 23 of Plaintiff’s First Request

for Production of Documents. Vox Media further objects to this Interrogatory on the grounds that

it is overbroad, vague, unduly burdensome, harassing, and oppressive. Vox Media further objects

to this Interrogatory on the grounds that it seeks confidential commercial, customer, and/or

proprietary information.

INTERROGATORY NO. 27:

       State defendant’s gross revenues for the year ending 2017.

RESPONSE TO INTERROGATORY NO. 27:

       Vox Media objects to this Interrogatory on the grounds that it exceeds the limit of 25

interrogatories set by Fed. R. Civ. P. 33(a)(1). Vox Media further objects to this Interrogatory on

the grounds that it seeks to impose obligations beyond those required by Rule 33.3 of the Local

Civil Rules. Vox Media further objects to this Interrogatory on the grounds that it is not relevant

to any party’s claim or defense or proportional to the needs of the case, given the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and the

burden or expense of this Interrogatory compared with its likely benefit, particularly because the

alleged infringement occurred after 2017. Vox Media further objects to this Interrogatory on the




                                                 17
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 19 of 22



grounds that it is duplicative of and/or encompassed by Request No. 24 of Plaintiff’s First Request

for Production of Documents. Vox Media further objects to this Interrogatory on the grounds that

it is overbroad, vague, unduly burdensome, harassing, and oppressive. Vox Media further objects

to this Interrogatory on the grounds that it seeks confidential commercial, customer, and/or

proprietary information.

INTERROGATORY NO. 28:

       State the number of employees defendant has at present.

RESPONSE TO INTERROGATORY NO. 28:

       Vox Media objects to this Interrogatory on the grounds that it exceeds the limit of 25

interrogatories set by Fed. R. Civ. P. 33(a)(1). Vox Media further objects to this Interrogatory on

the grounds that it seeks to impose obligations beyond those required by Rule 33.3 of the Local

Civil Rules. Vox Media further objects to this Interrogatory on the grounds that it is not relevant

to any party’s claim or defense or proportional to the needs of the case, given the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and the

burden or expense of this Interrogatory compared with its likely benefit.

INTERROGATORY NO. 29:

       State the number of offices, including the location of each office, which defendant

maintains at present.

RESPONSE TO INTERROGATORY NO. 29:

       Vox Media objects to this Interrogatory on the grounds that it exceeds the limit of 25

interrogatories set by Fed. R. Civ. P. 33(a)(1). Vox Media further objects to this Interrogatory on

the grounds that it seeks to impose obligations beyond those required by Rule 33.3 of the Local




                                                 18
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 20 of 22



Civil Rules. Vox Media further objects to this Interrogatory on the grounds that it is not relevant

to any party’s claim or defense or proportional to the needs of the case, given the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and the

burden or expense of this Interrogatory compared with its likely benefit.

Dated: New York, New York

        May 9, 2019

                                               Respectfully submitted,

                                               DAVIS WRIGHT TREMAINE LLP


                                               By:              /s/ Rachel F. Strom
                                                                     Rachel F. Strom

                                                     1251 Avenue of the Americas, 21st Floor
                                                     New York, NY 10020-1104
                                                     (212) 489-8230 Phone
                                                     (212) 489-8340 Fax
                                                     rachelstrom@dwt.com


                                                     Attorney for Defendant Vox Media, Inc.




                                                 19
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 21 of 22



                    VERIFICATION OF DEFENDANT VOX MEDIA, INC.'S
                           RESPONSES AND OBJECTIONS TO
                     PLAINTIFF'S FIRST SET OF INTERROGATORIES

       Pursuant to 28 U.S.C. § 1746, Samantha Mason, hereby declares and states:

       1.      I am Senior Director of Rights & Licensing for Vox Media, Inc., party to this

action, and am authorized to make this Verification for and on its behalf.

       2.      I have read Defendant Vox Media, Inc.'s Responses and Objections to Plaintiffs

First Set of Interrogatories and know its contents. With respect to those matters as to which I

have personal knowledge, I affirm that such facts are true and correct. With respect to all other

matters contained in the Responses, I am informed and believe that the matters stated therein are

true and correct.

       3.      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on this 9th day of May, 2019, at New York, New York.




                                              Samantha Mason




                                                20
       Case 1:19-cv-01445-LGS Document 47-2 Filed 10/24/19 Page 22 of 22



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via email on the

following counsel this 9th day of May, 2019:

       Richard Liebowitz
       LIEBOWITZ LAW FIRM, PLLC
       11 Sunrise Plaza, Ste. 305
       Valley Stream, NY 11580
       (516) 233-1660
       rl@liebowitzlawfirm.com

       Attorneys for Plaintiff
       BILL WISSER

                                             By:              /s/ Rachel F. Strom
                                                                   Rachel F. Strom




                                               21
